Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karen Kelly, on behalf of Joanne Cog-gins, appeals the district court’s order denying her motion for leave to amend and for appointment of counsel, which were filed in her underlying Emergency Medical Treatment and Active Labor Act action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelly v. Univ. Health Sys., No. 7:11-cv-00024-FL (E.D.N.C. June 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.